Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
This office action is in response to the application filed on 09/09/2019. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Murty on 11/15/2021.

The application has been amended as follows: 
 

 1. (currently amended) A method of improving crash recovery, the method comprising the steps of: 
providing a set of instructions organized into a plurality of regions, at least one of the plurality of regions being a recovery unit and including written data to be transferred to a non-volatile main memory, and at least another of the plurality of regions being an error checking unit adapted to summarize the written data in the recovery unit; 
reading the written data from the recovery unit and calculating a first value via the error checking unit, the first value including a baseline value of the written data; 
transferring at least a portion of the written data from the recovery unit to the non-volatile main memory via natural cache evictions, such that the at least a portion of the written data is transferred in the background and not actively pushed to the non-volatile main memory, thereby reducing computing costs associated with the data transfer; 
reading the at least a portion of the written data from the non-volatile main memory and calculating a second value via the error checking unit, the second value including a value of the written data transferred from the recovery unit to the non-volatile main memory; 
comparing the second value with the first value, wherein a determination that the values do not match indicates a failure occurred, necessitating system recovery; and 
executing a recovery code to perform the system recovery based on the determination that the values do not match, the recovery code adapted to read through the plurality of regions in reverse order to determine when the failure occurred by comparing the written data from the non-volatile main memory with the written data from the recovery unit, such that the system does not require a step of logging data to create a checkpoint. 
2. (original) The method of claim 1, wherein each of the plurality of regions is associated with the other regions. 
3. (original) The method of claim 2, wherein the plurality of regions is transferred to the non-volatile main memory out of order based on an order of the transfer of written data to the non-volatile main memory. 
4. (original) The method of claim 2, further comprising the step of identifying a failure point within the plurality of regions during the step of executing the recovery code. 
5. (original) The method of claim 4, further comprising the steps of resetting any values associated with the written data after the failure point, and recalculating the reset values associated with the written data until the first value matches the second value. 
6. (original) The method of claim 1, wherein the plurality of regions is not associated with each other. 
7. (original) The method of claim 6, wherein the step of transferring at least the portion of the written data from the recovery unit to the non-volatile main memory via natural cache evictions includes the step of transmitting the written data for each cache line of the set of instructions. 
8. (original) The method of claim 6, further comprising the step of identifying a failure point within the plurality of regions during the step of executing the recovery code. 
9. (original) The method of claim 8, further comprising the steps of resetting any values associated with the written data after the failure point, and recalculating the reset values associated with the written data until the first value matches the second value. 
10. (original) The method of claim 1, wherein at least one of the plurality of regions is idempotent. 
11. (original) The method of claim 1, further comprising the step of, after the step of executing the recovery code, repeating the method with a second of the plurality of regions, the second of the plurality of regions being a recovery unit. 
12. (original) One or more non-transitory tangible computer-readable media having computer-executable instructions for performing a method by running a software program on a computer, the computer operating under an operating system, the method including issuing instructions from the software program to save and recover data, the instructions comprising: 
reading written data saved on a recovery unit of a first of a plurality of regions of the media; 
calculating a first value for the written data, the first value including a baseline value of the written data; 
transferring at least a portion of the written data from the recovery unit to a non-volatile main memory in communication with the computer via natural cache evictions, such that the at least a portion of the written data is transferred in the background and not actively pushed to the non-volatile main memory, thereby reducing computing costs associated with the data transfer; 
reading the at least a portion of the written data from the non-volatile main memory and calculating a second value, the second value including a value of the written data transferred from the recovery unit to the non-volatile main memory; 
comparing the second value with the first value, wherein a determination that the values do not match indicates a failure occurred, necessitating system recovery; and 
executing a recovery code to perform the system recovery based on the determination that the values do not match, the recovery code adapted to read through the plurality of regions in reverse order to determine when the failure occurred by comparing the written data from the non-volatile main memory with the written data from the recovery unit, such that the system does not require a step of logging data to create a checkpoint. 
13. (currently amended) The one or more non-transitory tangible computer-readable media of claim 12, wherein each of the plurality of regions is associated with the other regions, and wherein the plurality of regions is persisted out of order based on an order of the transfer of written data to the non-volatile main memory. 
14. (currently amended) The one or more non-transitory tangible computer-readable media of claim 13, further comprising wherein the instructions further comprise the step of identifying a failure point within the plurality of regions during the step of executing the recovery code. 
15. (currently amended) The one or more non-transitory tangible computer-readable media of claim 14, further comprising wherein the instructions further comprise the steps of resetting any values associated with the written data after the failure point, and recalculating the reset values associated with the written data until the first value matches the second value. 
16. (currently amended) The one or more non-transitory tangible computer-readable media of claim 12, wherein the plurality of regions is not associated with each other, and wherein the step of transferring at least the portion of the written data from the recovery unit to the non-volatile main memory via natural cache evictions includes the step of transmitting the written data for each cache line of the set of instructions. 
17. (currently amended) The one or more non-transitory tangible computer-readable media of claim 16, further comprising wherein the instructions further comprise the step of identifying a failure point within the plurality of regions during the step of executing the recovery code. 
18. (currently amended) The one or more non-transitory tangible computer-readable media of claim 17, further comprising wherein the instructions further comprise the steps of resetting any values associated with the written data after the failure point, and recalculating the reset values associated with the written data until the first value matches the second value. 
19. (currently amended) The one or more non-transitory tangible computer-readable media of claim 12, wherein at least one of the plurality of regions is idempotent. 
20. (currently amended) The one or more non-transitory tangible computer-readable media of claim 12, further comprising wherein the instructions further comprise the step of, after the step of executing the recovery code, repeating the method with a second of the plurality of regions, the second of the plurality of regions being a recovery unit. 


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, and 12 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 12: “…reading the written data from the recovery unit and calculating a first value via the error checking unit, the first value including a baseline value of the written data; transferring at least a portion of the written data from the recovery unit to the non-volatile main memory via natural cache evictions, such that the at least a portion of the written data is transferred in the background and not actively pushed to the non-volatile main memory, thereby reducing computing costs associated with the data transfer; reading the at least a portion of the written data from the non-volatile main memory and calculating a second value via the error checking unit, the second value including a value of the written data transferred from the recovery unit to the non-volatile main memory; comparing the second value with the first value, wherein a determination that the values do not match indicates a failure occurred, necessitating system recovery; and executing a recovery code to perform the system recovery based on the determination that the values do not match, the recovery code adapted to read through the plurality of regions in reverse order to determine when the failure occurred by comparing the written data from the non-volatile main memory with the written data from the recovery unit, such that the system does not require a step of logging data to create a checkpoint..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Kourtis teaches the cache implements a garbage collection process for maintaining free storage blocks in a data store of the cache and an eviction policy for selecting data to be evicted from the cache.
	Campbell teaches a method for managing cache memory that improves the efficiency of cache usage by monitoring parameters of multiple caches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 


/KAMINI B PATEL/Primary Examiner, Art Unit 2114